Citation Nr: 0101189	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Whether the veteran's countable income was properly 
calculated for improved disability pension benefit purposes 
at the aid and attendance rate.



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from July 1951 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDING OF FACT

The veteran's award of improved disability pension benefits 
at the aid and attendance rate properly considered his income 
and applicable exclusions.


CONCLUSION OF LAW

The veteran's countable income was properly calculated for 
improved disability pension benefits purposes at the aid and 
attendance rate.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.23(d), 3.271, 3.272(g) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As to the issue on appeal, the application is complete.  The 
RO decision and statement of the case notified the appellant 
of the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  All relevant information has been 
obtained.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  VA has completed its duties 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Governing regulations provide that payments of any kind from 
any source shall be counted as income for improved disability 
pension purposes in the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271(a).  Social Security income is 
not specifically excluded.  Medical expenses in excess of 5 
percent of the maximum annual pension rate, excluding 
increased pension because of need of aid and attendance or 
being housebound, may be excluded from an individual's annual 
income for the 12-month annualization period during which 
they were paid, regardless of when the indebtedness was 
incurred to the extent that they were unreimbursed.  
38 C.F.R. § 3.372(g).  

The record indicates that the appellant is not in 
disagreement with the amounts used in calculating the 
veteran's award of improved disability pension benefits at 
the aid and attendance rate, but is only in disagreement with 
the amount awarded, asserting that the amount is insufficient 
to meet all of their basic needs.  

The record reflects that the veteran was awarded improved 
disability pension benefits at the aid and attendance rate 
effective October 1, 1998, based upon a claim filed in 
September 1998.  At that time the veteran was in receipt of 
Social Security benefits in the annual amount of $7,437.  
Effective December 1, 1998, his annual Social Security income 
was $7,530.  In December 1998 a statement with respect to 
unreimbursed medical expenses was submitted.  This reflects 
that the veteran's unreimbursed medical expenses during 1998 
totaled $719.82.  

Effective December 1, 1997, the maximum annual pension rate 
for a veteran with spouse, exclusive of aid and attendance or 
housebound awards, was $11,349; effective December 1, 1998, 
it was $11,497.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§ 3.23.  The maximum annual pension rate, with allowance for 
aid and attendance, for a veteran with a spouse on October 1, 
1998, was $17,142; effective December 1, 1998, it was 
$17,365.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.

The following calculation is used in arriving at the 
veteran's monthly award.  Since the veteran's only countable 
income is his Social Security benefit, the amount of this 
benefit is deducted from the maximum annual pension rate.  In 
this case, on October 1, 1998, the veteran's maximum annual 
pension rate was $17,142 and his income from Social Security 
totaled $7,437.  Effective December 1, 1998, the maximum 
annual pension rate was $17,365 and his annual Social 
Security benefit was $7,530.  Therefore, his award would have 
been $808.00, effective October 1, 1998, and $819.00, 
effective December 1, 1998.  

To the extent that the veteran had unreimbursed medical 
expenses, during 1998, in excess of 5 percent of the maximum 
annual pension rate, excluding housebound and aid and 
attendance allowance, this would also be deducted from his 
countable annual income.  In this case, his medical expenses 
must have exceeded 5 percent of $11,349, effective December 
1, 1997, ($567) and 5 percent of $11,497, effective December 
1, 1998, ($574).  As noted, his unreimbursed medical expenses 
totaled $719, allowing for an additional $152 to be deducted 
prior to December 1, 1998, and an additional $145 to be 
deducted from December 1, 1998.  Once the total figure is 
calculated, this is divided by 12 to arrive at the monthly 
rate payable to the veteran.  This results in the monthly 
awards, as were made, of $821.00 from October 1, 1998 and 
$831.00 from December 1, 1998.

On the basis of the above analysis a preponderance of the 
evidence is against a finding that the veteran's countable 
income was not properly calculated for improved disability 
pension benefits with the aid and attendance allowance.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.23, 3.271, 3.272.  


ORDER

The veteran's countable income was properly calculated for 
improved disability pension benefits at the aid and 
attendance rate and the appeal is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals









